Citation Nr: 0704447	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-29 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Paul, Minnesota (RO).


FINDINGS OF FACT

1.  Review of the veteran's service medical records shows no 
evidence of hearing loss or tinnitus in service or at service 
separation.

2.  The veteran has current diagnoses of mild to profound 
bilateral sensorineural hearing loss, and of bilateral 
tinnitus.

3.  The evidence of record does not relate the veteran's 
bilateral hearing loss, or his tinnitus, to his military 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor can sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, a letter dated in May 
2003 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The veteran's service medical 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The veteran was also accorded VA 
examinations October 2003 and January 2004.  38 C.F.R. 
§ 3.159(c)(4).  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Dec. 21, 2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Hearing Loss

In the case of sensorineural hearing loss, service connection 
may be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran reported in May 2003 that he served in an 
artillery unit.  His discharge certificate reveals that his 
primary military occupational specialty was with the military 
police.  His service medical records do not show clinical 
evidence of hearing loss, as defined by 38 C.F.R. § 3.385, 
during active duty service, or within one year of separation 
from service.  However, although hearing loss is not shown in 
service or within one year of separation from service, 
service connection can be established if medical evidence 
shows that it is actually due to incidents during service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The first diagnosis of sensorineural hearing loss in the 
record is in a July 2003 VA outpatient treatment record.  The 
veteran was also diagnosed with sensorineural hearing loss on 
VA examination in October 2003, and mild to profound 
sensorineural hearing loss on VA examination in January 2004.  
Additionally, one the veteran's private physicians, Dr. 
F.J.B., submitted a statement in September 2004, noting that 
the veteran had experienced hearing loss since 1977.  Records 
submitted by the veteran similarly show appointments in 1977 
and 1978 with hearing aid facilities for issuance and 
maintenance of amplification devices.

However, the weight of the evidence of record does not show 
that the veteran's bilateral hearing loss is related to 
service.  Initially, the veteran's private physician, Dr. 
T.N.C., opined in a September 2004 statement that "some" of 
the veteran's hearing loss was due to noise exposure while in 
the military, but that it was difficult to tell how much 
without his old medical records.  To that end, the Board 
notes that medical opinions based on the reported history of 
the veteran, and not on review of the veteran's complete 
medical history, are not probative for VA purposes.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  Additionally, Dr. 
T.N.C.'s opinion appears speculative, as it notes its 
incomplete foundation; a finding of service connection may 
not be based on a resort to speculation or remote 
possibility.  See 38 C.F.R. § 3.102 (2006).  

Similarly, the opinion given by the VA examiner in October 
2003 appears to lack consideration of pertinent facts of the 
veteran's case, and therefore cannot be considered probative 
for VA purposes.  Specifically, the VA examiner noted that 
the veteran had been exposed to acoustic trauma in service, 
but was a plumber subsequent to service.  However, this 
examiner's opinion was based on an incomplete postservice 
history of occupational noise exposure.  As noted in the 
January 2004 VA examination report and the veteran's May 2004 
notice of disagreement, in addition to being a plumber 
subsequent to service, the veteran also worked for as a 
farmer and a mechanic on small-engine equipment, without 
hearing protection.  Accordingly, the examiner's opinion is 
not based on the veteran's entire medical history.  
Additionally, the examiner stated that the veteran's hearing 
loss was "probably" related to service.  Again, opinions 
which fail to provide a conclusive opinion are not probative 
for VA purposes.  See 38 C.F.R. § 3.102; see also Moffitt v. 
Brown, 10 Vet. App. 214, 228 (1997).

Conversely, the January 2004 VA examiner reviewed the 
veteran's entire medical history to include his service 
medical records, VA treatment records, and the October 2003 
VA examiner's conclusions.  As noted above, during the 
January 2004 VA examination, the veteran reported that he was 
employed immediately subsequent to service as a small-engine 
equipment mechanic, during which time he did not use hearing 
protection, and was subsequently employed as a farmer.  The 
January 2004 VA examiner concluded that the veteran's hearing 
loss was not related to his military service, because the 
veteran's only inservice noise exposure was in basic 
training, but he had no inservice noise exposure past the 
initial 8 weeks of service; that there was no evidence of 
hearing loss until 1977, 22 years subsequent to service; and 
that the veteran had significant postservice noise exposure.  

This most recent opinion provides the most probative value 
because it is based on this more complete postservice 
occupational history, and review of the claims file including 
the service medical records; there is no evidence that either 
the veteran's private physician or the October 2003 VA 
examiner completed as thorough of a review or obtained a 
postservice noise exposure inventory.  Accordingly, the 
January 2004 VA opinion probatively outweighs the other 
opinions.  While the Board may not ignore a medical opinion, 
it is not error for the Board to favor the opinion of one 
competent medical expert over that of another; rather, it is 
the Board's duty to assess the credibility and probative 
value of evidence, and it may assign greater probative weight 
to one medical opinion than to another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).

Because the weight of the evidence of record does not relate 
the veteran's bilateral hearing loss to his military service, 
the preponderance of the evidence is against the veteran's 
claim.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The veteran's service medical records show no reports of or 
diagnoses of tinnitus in service.  Subsequent to service, the 
first evidence of tinnitus is dated in January 2004, when the 
veteran reported experiencing bilateral, constant, high-
pitched tinnitus.  At that time, he also stated that 
subsequent to service, he worked as a farmer and a mechanic, 
repairing small-engine equipment, both without hearing 
protection.  He also revealed that he believed his tinnitus 
began shortly after his separation from service, but that he 
was unsure.

Despite a current diagnosis, the evidence of record does not 
show that the veteran's tinnitus is related to service.  The 
January 2004 VA examiner concluded that the veteran's 
tinnitus was not related to his military service, because the 
veteran's only inservice noise exposure was in basic 
training, but he had no inservice noise exposure past the 
initial 8 weeks of service, and had significant postservice 
noise exposure.  There are no other objective medical 
opinions of record relating the veteran's tinnitus to his 
military service.  

The Board has considered the veteran's written testimony and 
the arguments submitted with regard to his claim.  However, 
the veteran's opinion is not competent evidence of a nexus 
between his tinnitus and his military service.  Lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. at 492, 
494-95 (1992).  As the January 2004 VA opinion is the only 
objective medical evidence which speaks to the relationship 
between the veteran's tinnitus and his military service, and 
no evidence exists to contradict it, service connection for 
tinnitus is not warranted.

Because the record does not contain a medical opinion 
relating the veteran's tinnitus to his military service, the 
preponderance of the evidence is against his claim for 
service connection.  As the benefit of the doubt doctrine is 
inapplicable, the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


